HAMLIN, J.,
while concurring in the statement that the result is correct, is of the view that in this case both parties are guilty of basic negligence and that each case must be decided on its own facts and *562circumstances. He is concerned with that situation as it existed herein.
McCALEB, J., concurs in the views of HAMLIN, J., being of the opinion that although the doctrine of last clear chance is not applicable to the case, Mrs. Verbois owed a higher duty of care to observe the girl on the bicycle than would normally be required in these matters when other motorists are involved.